Amarantus BioScience Acquires Neurodegenerative

Diagnostic Intellectual Property Portfolio from

Power3 Medical Products

 

SUNNYVALE, Calif. – December 26, 2012 – Amarantus BioScience, Inc. (OTCQB:
AMBS), a biotechnology company developing treatments and diagnostics for
diseases associated with neurodegeneration and apoptosis, today announced the
Company has purchased all of the intellectual property (IP) assets from Power3
Medical Products (OTCPK: PWRM). Power3 was in bankruptcy, giving Amarantus the
ability to acquire all of Power3’s IP for the diagnosis of multiple
neurodegenerative diseases and oncology for $40,000 USD.

 

With the acquisition of these assets, Amarantus added the following issued
patents to its portfolio:

 

·12/802,630 – Diagnosis of Parkinson’s Disease

·13/118,175 – Assays for diagnosis and therapeutics…ALS and Parkinson’s Disease

·12/069,807 – 47 Protein Biomarkers for Neurodegenerative Diseases

·12/804,868 – Assays for Amyotrophic Lateral Sclerosis (ALS) and ALS-like
disorders

·13/153,669 – Diagnosis of Alzheimer’s Disease

 

As part of the transaction, Amarantus took ownership of 20 pending patent
applications covering a variety of biomarkers and assays related to the
treatment of various diseases including Parkinson’s, Alzheimer’s, and ALS, as
well as patent applications related to Breast Cancer, neuromuscular disease and
Chronic Myelogenous Leukemia (CML). The Company also acquired all of the data
generated by Power3 while creating its IP portfolio. All of the disease states
covered by the intellectual property acquired from Power3 are related to
Programmed Cell Death (Apoptosis).

 

“The patents, patent applications and supporting data sets acquired as part of
this as transaction are a tremendous addition to our intellectual property
estate, and fit well into the overall diagnostics strategy Amarantus is pursuing
to support our therapeutics programs,” said Gerald E. Commissiong, President and
CEO of Amarantus. “We are now poised to advance our diagnostic pipeline for
Parkinson’s disease and Alzheimer’s disease towards commercialization.”

 

In addition, Amarantus has retained the services of Dr. Essam Sheta, former CLIA
Laboratory Director at Power3, to assist the Company in preparing the Phase 2
validation study required to gain Clinical Laboratory Improvement Amendments
(CLIA) certification. Upon CLIA certification, the Company intends to begin the
commercial sale of the NuroPro® Parkinson’s Disease Blood Test.

 

Earlier this year, Amarantus entered into an exclusive worldwide license
agreement with Power3 for the Company’s NuroPro Blood Test as it relates to
Parkinson’s disease diagnosis. With the acquisition of Power3’s IP, Amarantus
now owns the patents underlying the license and has no further financial
obligations to Power3.

 



 

 

 

About Amarantus BioScience, Inc.

 

Amarantus BioScience, Inc. is a development-stage biotechnology company founded
in January 2008. The Company has a focus on developing certain biologics
surrounding the intellectual property and proprietary technologies it owns to
treat and/or diagnose Parkinson’s disease, Traumatic Brain Injury and other
human diseases. The Company owns the intellectual property rights to a
therapeutic protein known as Mesencephalic-Astrocyte-derived Neurotrophic Factor
("MANF") and is developing MANF-based products as treatments for brain
disorders. The Company also is a Founding Member of the Coalition for Concussion
Treatment (#C4CT), a movement initiated in collaboration with Brewer Sports
International seeking to raise awareness of new treatments in development for
concussions and nervous-system disorders. For further information please visit
www.Amarantus.com.

 

Forward Looking Statements

 

This press release contains forward-looking statements within the meaning of the
Private Securities Litigation Reform Act of 1995. Such statements include, but
are not limited to, statements about the possible benefits of MANF therapeutic
applications and/or advantages presented by Amarantus’ PhenoGuard technology, as
well as statements about expectations, plans and prospects of the development of
Amarantus' new product candidates. These forward-looking statements are subject
to a number of risks, uncertainties and assumptions, including the risks that
the anticipated benefits of the therapeutic drug candidates or discovery
platforms, as well as the risks, uncertainties and assumptions relating to the
development of Amarantus' new product candidates, including those identified
under "Risk Factors" in Amarantus' most recently filed Annual Report on Form
10-K and Quarterly Report on Form 10-Q and in other filings Amarantus
periodically makes with the SEC. Actual results may differ materially from those
contemplated by these forward-looking statements Amarantus does not undertake to
update any of these forward-looking statements to reflect a change in its views
or events or circumstances that occur after the date of this presentation.

 

MEDIA CONTACTS

 

Amarantus Bioscience, Inc.

(408) 737-2734

pr@amarantus.com

 

Investor/Media Contact:

IR Sense, LLC

Remy Bernarda

415-203-6386

remy@irsense.com

 

 



